DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	2.	The Applicants submitted claim amendments on 2/22/2021 in response to the office action mailed on 10/21/2020.  The status of the claims is as follows.

Declaration Under 132
 	3.	The Applicants submitted a declaration by Dr. Pious Kurian dated 2/21/2021 regarding the teachings of the cited prior art references of Paktinat and Gupta.  Dr. Kurian attests that the friction reducers would not be effective at the claimed salt concentration of equal to or greater than 65%.  Dr. Kurian attests that the friction reducers to salt ratio is not met and therefore the combination of references fails to make the claimed invention obvious.  In view of the declaration the rejection is withdrawn and the claims are found to be allowable.  

Allowable Subject Matter
4.	Claims 1-2, 4, 6-8, 10, 12, 14-15, 18-19, 22-23, 27 and 35-39 are allowed.



Dr. Kurian attests that the friction reducers to salt ratio is not met and therefore the combination of references fails to make the claimed invention obvious.  In view of the declaration the rejection is withdrawn and the claims are found to be allowable.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766